Citation Nr: 0945397	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as secondary to service 
connected diabetes mellitus type II.

2.  Entitlement to service connection for degenerative joint 
disease and arthritis claimed as secondary to service 
connected diabetes mellitus type II.

3.  Entitlement to service connection for rash on the hands 
and feet claimed as secondary to service connected diabetes 
mellitus type II.

4.  Entitlement to service connection for vision problems 
including diabetic retinopathy claimed as secondary to 
service connected diabetes mellitus type II.

5.  Entitlement to service connection for diabetic peripheral 
neuropathy of the lower extremities claimed as secondary to 
service connected diabetes mellitus type II.

6.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2008 for further development.  

The Veteran presented testimony at a Board hearing in July 
2005.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The issues of entitlement to service connection for COPD, for 
degenerative joint disease and arthritis, for a rash on the 
hands and feet, and for hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Vision problems including diabetic retinopathy were not 
manifested during the Veteran's active duty service, nor is 
it otherwise related to service, to include as due to service 
connected diabetes mellitus type II.   

2.  The evidence is in a state of equipoise as to whether 
there is a causal link between the Veteran's service-
connected diabetes mellitus type II and his peripheral 
neuropathy of the lower extremities. 


CONCLUSIONS OF LAW

1.  Vision problems including diabetic retinopathy were not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The Veteran's peripheral neuropathy of the lower 
extremities is proximately due to or the result of a service 
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated April 2003.                                                                       

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the Veteran a July 2006 correspondence that fully 
complies with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in August 2004, September 2004, and 
December 2005; obtained medical opinions as to the etiology 
and severity of disabilities; and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues decided on the 
merits in the following decision have been obtained and 
associated with the Veteran's claims file; and the appellant 
has not contended otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).



Vision problems
At the Veteran's July 2005 Board hearing, he testified that 
he has been diagnosed with diabetic retinopathy; but that 
"they called it cataracts."  The Veteran's representative 
pointed out that the Veteran has already been service 
connected for cataracts; but since it was not severe enough 
to warrant a compensable rating, the disability has been 
included in his rating for diabetes mellitus.  

The Veteran underwent a VA examination in September 2004.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran presented without any ocular 
complaints.  The examiner noted that the Veteran's past 
ocular history was significant for refractive error and 
presbyopia.  The examiner noted that a diabetic eye screening 
in April 2000 was essentially normal.  Upon examination, 
visual acuity in the right eye uncorrected at near was 20/70; 
and at distance was 20/30.  Visual acuity corrected to 20/50 
at near and 20/20 at distance for the right eye.  Visual 
acuity in the left eye uncorrected at near was 20/50; and at 
distance was 20/30.  Visual acuity corrected to 20/40 at near 
and 20/20 at distance for the left eye.  The refractive error 
on manifest refraction was +.25, -.50 x 90 = 20/20 in the 
right eye; and -1.00 = 20/20 in the left eye.  The ADD was a 
+2.50 in both eyes = 20/20 at near.  The pupils were 5 mm. 
reactive to 4 without a relative afferent pupillary defect.  
The motility was full with no pain, restriction or diplopia.  
The corneas were clear.  The anterior chambers were deep and 
quiet without cell or flare.  There were no signs of any 
diabetic retinopathy noted.  The Veteran did not complain of 
diplopia, and there was no diplopia elicited on examination.  
The visual fields were essentially full in both eyes.  The 
examiner diagnosed the Veteran with cataracts.  He stated 
that early cataracts was present in both eyes with +1 nuclear 
sclerosis.  The cataracts were not visually significant.  He 
opined that it is as likely as not that cataracts are due to 
diabetes mellitus.  He also diagnosed the Veteran with 
refractive error, presbyopia.  He opined that the refractive 
error is not related to diabetes.  

The examiner underwent another VA examination for diabetes in 
December 2005.  The examiner noted that the Veteran 
complained of blurred vision.  However, he noted that the 
records indicate no evidence of diabetic or hypertensive 
retinopathy; and that his bilateral cataracts are not 
visually significant.  

The Board notes that the Veteran is already service connected 
for cataracts; but the disability does not warrant a 
compensable rating.  Beyond that, he has been diagnosed with 
refractive error, presbyopia.  The only competent medical 
opinion that addresses whether refractive error, presbyopia 
is related to service, specifically weighed against any such 
nexus.  

The Board finds that in the absence of a competent medical 
opinion linking the Veteran's refractive error, presbyopia to 
service, the preponderance of the evidence weighs against the 
claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for vision problems including diabetic retinopathy must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Peripheral neuropathy
The Board notes that the Veteran submitted a July 2003 
correspondence from Dr. M.E.P. in which he stated that the 
Veteran "has diabetic neuropathy with a burning pain in his 
legs and feet."  

The Veteran underwent a VA examination in December 2005.  He 
complained of paresthesias in his hands and feet of three 
years duration. He also complained of burning pain in both 
feet.  The pain is aggravated by prolonged standing. He 
reported having been diagnosed with peripheral neuropathy by 
a private physician (Dr. Posey) in 1995.  Upon monofilament 
testing, there was decreased sensation bilaterally to the 
feet.  There was vibratory intact.  Dorsalis pedis pulse was 
2+.  His feet were pink and warm.  The examiner diagnosed the 
Veteran with symptoms of mild diabetic peripheral neuropathy 
in the feet, "that is more likely as not related to his 
diabetes mellitus."  He noted that although EMG was 
negative, the Veteran did have diminished sensation to 
monofilament on exam and burning symptoms that have responded 
to medication.    

The Veteran also submitted a March 2006 correspondence from 
the A.M. Diabetes & Endocrinology Center that states that the 
Veteran's diabetes is under control "but has led to micro 
vascular complications of neuropathy."  

Additionally, outpatient treatment reports dated August 2007 
and February 2008 reflect diagnoses of diabetic neuropathy.  

The Veteran also submitted a March 2009 correspondence from 
Dr. M.N.Q., who has treated the Veteran for diabetes for more 
than ten years.  He stated that the Veteran "has suffered 
microvascular complications of neuropathy from his long 
history of diabetes."  

The Board finds that in giving the Veteran the benefit of the 
doubt, the evidence is at least in equipoise; and service 
connection for peripheral neuropathy of the lower extremities 
claimed as secondary to service connected diabetes mellitus 
type II is warranted.


ORDER

Entitlement to service connection for diabetic peripheral 
neuropathy of the lower extremities as secondary to service 
connected diabetes mellitus type II is warranted.  To this 
extent, the appeal is granted.

Entitlement to service connection for vision problems 
including diabetic retinopathy is not warranted.  To this 
extent, the appeal is denied.  


REMAND

COPD
It is not clear from the record whether or not the Veteran 
actually suffers from chronic obstructive pulmonary disease.  
VA examination in July 2003 did not result in such a 
diagnosis.  However, the Veteran has submitted outpatient 
treatment reported dated in 2007 and 2008 which do show 
decreased breath sounds.  Under the circumstances, the Board 
believes a VA examination with opinion is necessary. 

Degenerative joint disease and arthritis; rash on the hands 
and feet 
In an October 2008 Statement in Support of the Claim (VA Form 
21-2138) the Veteran stated that "service connection for 
degenerative joint disease and arthritis was confused as 
related to [diabetes mellitus type II].  I originally filed 
as related to my exposure to Agent Orange while on my tour of 
duty in Vietnam.  My rashes are also related to my [Agent 
Orange] exposure.  The other diseases are directly related to 
my [diabetes mellitus type II]."  The Board notes that the 
Part B, Section III, of the Veteran's February 2003 
Application for Compensation asks the Veteran for an 
explanation as to how his disabilities are related to 
service.  He responded "exposed to Agent Orange in 
Vietnam."  

There is no competent medical opinion addressing the issue of 
whether these disabilities were due to exposure to 
herbicides; and the RO never considered the possibility as 
part of its adjudication of the claims. 

Since the Veteran's military personnel record show that he 
served in Vietnam during the applicable time period, he is 
presumed to have been exposed to herbicide agents.  38 
U.S.C.A. § 1116(f).  As such, the Board finds that a VA 
examination is warranted for the purpose of determining the 
etiology of the Veteran's degenerative joint 
disease/arthritis and the rashes on his hands and feet.  
Specifically, the VA examiner should opine whether it is as 
likely as not (a 50 percent or greater probability) that the 
Veteran's degenerative joint disease/arthritis and the rashes 
on his hands and feet were caused or aggravated by service, 
to include as due Agent Orange exposure or as secondary to 
service connected diabetes mellitus.

The examiner should provide a rationale that includes a 
discussion of any contrary opinions.  To that end, the Board 
notes a July 2003 opinion of Dr. M.E.P. who opined that "The 
inadequate healing of the dermatitis is caused by [the 
Veteran's] diabetes mellitus"; and also an August 2004 VA 
examiner's statement that the Veteran "appears to have a 
dermatitis that the healing process may be slow due to his 
diabetes."  [Emphasis added].  

Hearing loss
The Veteran's DD 214 states that he was a mechanical 
maintenance apprentice and a truck driver.  The Veteran 
argues that he was also a 50 caliber machine gunner and 
therefore exposed to excessive noise.  Moreover, the Veteran 
has repeatedly pointed out that he has not been afforded a VA 
audiologic examination.  As such, there is no competent 
medical opinion regarding the etiology of his hearing loss.  
The Board finds that the RO should contact the service 
department to ascertain whether the Veteran ever served as a 
machine gunner or was otherwise exposed to excessive noise.  
The Veteran should also be scheduled for a VA audiological 
examination for the purpose of determining the nature, 
extent, and etiology of the Veteran's hearing loss.  The 
claims file must be reviewed by the examiner; and the 
examiner should provide a through rationale for any opinion 
expressed.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the service 
department for the purpose of determining 
whether the Veteran ever served as a 50 
caliber machine gunner or was otherwise 
exposed to excessive noise.  

2.  The Veteran should be afforded a VA 
examinations for the purpose of 
determining the nature, etiology and 
severity of the Veteran's degenerative 
joint disease/arthritis.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service treatment 
records and post-service medical records; 
the medical history obtained from the 
Veteran; the clinical evaluation; and any 
tests that are deemed necessary, 

     a) the examiner should opine whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
degenerative joint disease/arthritis was 
caused by service, to include as due to 
Agent Orange exposure.  

     b)  the examiner should also opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any degenerative joint 
disease/arthritis was caused by, or 
aggravated by, the service-connected 
diabetes mellitus type II.

The examiner is also requested to provide 
a rationale for any opinion expressed.  

3.  The Veteran should be afforded a VA 
examinations for the purpose of 
determining the nature, etiology and 
severity of any rash on the hands and 
feet.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records and 
post-service medical records; the medical 
history obtained from the Veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, 

     a) the examiner should opine whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
rash on the hand and feet was caused by 
service, to include as due to Agent 
Orange exposure.  

     b)  the examiner should also opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any rash on the hands and feet was 
caused by, or aggravated by, the service-
connected diabetes mellitus type II.

The examiner is also requested to provide 
a rationale for any opinion expressed.

4.  The Veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity any COPD.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service treatment 
records and post-service medical records; 
the medical history obtained from the 
Veteran; the clinical evaluation; and any 
tests that are deemed necessary, 

     a) the examiner should opine whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
COPD was caused by service, to include as 
due to Agent Orange exposure.  

     b)  the examiner should also opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any COPD was caused by, or 
aggravated by, the service-connected 
diabetes mellitus type II.

The examiner is also requested to provide 
a rationale for any opinion expressed.

5.  The Veteran should be afforded a VA 
audiologic examination for the purpose of 
determining the nature, etiology and 
severity of the Veteran's hearing loss.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
treatment records and post-service 
medical records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's hearing loss was 
caused by service. 

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the Veteran's claims 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


